     USDC IN/ND case 1:19-cv-00367-MGG document 23 filed 06/08/21 page 1 of 9


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

    JEANIE M. K. 1,                                  )
                                                     )
          Plaintiff,                                 )
                                                     )
          v.                                         )     CASE NO. 1:19-CV-367-MGG
                                                     )
    COMMISSIONER OF SOCIAL                           )
    SECURITY,                                        )
                                                     )
          Defendant.                                 )

                                     OPINION AND ORDER

         Plaintiff seeks judicial review of the Social Security Commissioner’s decision,

dated March 12, 2019, denying her applications for Disability Insurance Benefits (“DIB”)

and Supplemental Security Income (“SSI”) under Titles II and XVI of the Social Security

Act (“the Act”) respectively. This Court may enter a ruling in this matter based on

parties’ consent pursuant to 28 U.S.C. § 636(c) and 42 U.S.C. § 405(g). For the reasons

discussed below, the Court AFFIRMS the Commissioner’s decision.

I.       OVERVIEW OF THE CASE

         A.     Procedural History

         This matter concerns the Plaintiff’s application for SSI benefits filed on

November 24, 2014, and her application for DIB benefits filed on January 16, 2015. Both

applications allege disability beginning October 1, 2013. On June 21, 2017, an




1To protect privacy interests, and consistent with the recommendation of the Judicial Conference, the
Court refers to the plaintiff by first name, middle initial, and last initial only.
    USDC IN/ND case 1:19-cv-00367-MGG document 23 filed 06/08/21 page 2 of 9


Administrative Law Judge (“ALJ”) denied Plaintiff’s applications for benefits. The

Appeals Council remanded the ALJ’s unfavorable decision and the same ALJ conducted

a second hearing regarding Plaintiff’s applications on November 9, 2018.

        In her second decision issued on March 12, 2019, the ALJ denied Plaintiff’s

applications for a second time. 2 Plaintiff then requested review of the decision by the

Appeals Council. The Appeals Council denied Plaintiff’s request on June 19, 2019,

making the ALJ’s March 2019 decision the final decision of the Commissioner. Plaintiff

timely sought judicial review of the Commissioner’s decision from this Court when she

filed her complaint on August 22, 2019. Plaintiff then filed her brief in support of her

appeal on February 27, 2020, to which the Commissioner’s responded on May 6, 2020.

No reply brief was filed.

        B.      The ALJ’s Findings

        Plaintiff, a high school graduate, who was 40 years old on the applicable onset

date, worked most recently as a tax preparer for H&R Block and a self-employed

grocery store owner but with previous experience as a certified nursing assistant

(“CNA”), a fast food manager, a fast food worker, a customer service clerk, and as a

cashier. In finding that Plaintiff was not disabled under the Act, 42 U.S.C.

§ 423(d)(1)(A), the ALJ conducted the five-step inquiry established in 20 C.F.R.




2In her March 2019, the ALJ started by outlining Plaintiff’s previous unsuccessful applications for
disability benefits denied in a separate ALJ decision dated September 15, 2014. Finding no reason to
reopen the September 2014 decision, the ALJ barred establishment of an alleged onset date before
September 16, 2014, despite Plaintiffs’ alleged onset date of October 1, 2013.


                                                    2
    USDC IN/ND case 1:19-cv-00367-MGG document 23 filed 06/08/21 page 3 of 9


§§ 404.1520; 416.920. 3 See also Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012). As

relevant here, the ALJ identified Plaintiff’s migraines as a severe impairment at Step

Two. The ALJ also acknowledged that Plaintiff suffered from other impairments,

including headaches, but found that the record as to these impairments did not

“support the imposition of significant limitations of function for 12 months in

duration.” [Id.] At Step Three, the ALJ expressly considered Plaintiff’s chronic

migraines before concluding that none of Plaintiff’s severe impairments or combination

of impairments “meets or medically or equals severity of one of the listed impairments

in 20 C.F.R. Part 404 . . . .” [Id. at 30–31]. With no listing having been met, the ALJ found

that Plaintiff has the residual functional capacity (“RFC”) to perform sedentary work, as

defined in 20 C.F.R. § 404.1567(a) with the following limitations.

        The claimant is limited to frequent vs. constant bilateral feeling, fingering,
        handling, and reaching; occasionally climbing ramps and stars, balancing,
        stooping, kneeling, crouching, and crawling, but never climbing ladders
        ropes or scaffolds. She also needs to avoid concentrated exposure to
        extreme heat and cold, wetness, humidity, fumes, odors, dusts, gases, and
        poor ventilation. Finally, the claimant is precluded from working in close
        proximity to open and dangerous moving machinery and unprotected
        heights.

[Id. at 31]. Based on this RFC, the ALJ determined at Step Four that Plaintiff could

perform her past relevant work as a tax preparer. At Step Five, the ALJ also determined

that other jobs exist in the national economy that Plaintiff can perform including




3Regulations governing applications for DIB and SSI are almost identical and are found at 20 C.F.R.
Part 404 and 20 C.F.R. Part 416 respectively. Going forward, this Opinion and Order only refers to 20
C.F.R. Part 404 unless explicit distinction between the DIB and SSI regulations is necessary.


                                                    3
      USDC IN/ND case 1:19-cv-00367-MGG document 23 filed 06/08/21 page 4 of 9


addresser, document preparer, and table worker. As such, the ALJ found that Plaintiff

was not disabled under the Act.

II.      ANALYSIS

         The issue for review here is narrow. Plaintiff challenges the ALJ’s RFC

determination as failing to incorporate limitations that fully account for her migraines

despite finding at Step Two that they constitute a severe impairment.

         A claimant’s RFC is the most activity in which she can engage in a work setting

despite the physical and mental limitations that arise from her impairments and related

symptoms. 20 C.F.R. § 404.1545(a)(1). The RFC is an administrative finding regarding a

claimant’s ability to perform work-related activities on a regular and continuing basis; it

is not a medical opinion. SSR 96-8p, 1996 WL 374184, at *2; see also Marner v. Berryhill,

No. 1:17-CV-113-WCL, 2018 WL 360332, at *5 (N.D. Ind. Jan. 11, 2018). An ALJ assesses

a claimant’s RFC based on all the relevant evidence in the record at the time of her

decision, including objective medical evidence, medical source opinions and

observations, and a claimant’s own statements about her limitations. 20 C.F.R.

§ 404.1545(a). The claimant bears the burden of providing evidence establishing the

degree to which her impairments limit her functional capacity. See 20 C.F.R.

§§ 404.1512(a), 404.1545(a)(3).

         Plaintiff contends that the ALJ’s RFC determination underestimates the effect of

her migraines and headaches on her ability to work. More specifically, Plaintiff states

that the ALJ’s analysis in support of her RFC determination shows that she does not

understand standard medical practice related to migraines because she crafted the RFC


                                              4
  USDC IN/ND case 1:19-cv-00367-MGG document 23 filed 06/08/21 page 5 of 9


on the mistaken ground that “there are no objective medical tests results to confirm

their existence or intensity.” [DE 19 at 10]. According to Plaintiff, the ALJ’s decision

essentially asserts that migraines are non-existent, mild, or not disabling unless they can

be confirmed by objective medical testing. [Id. at 12]. In other words, Plaintiff alleges

that the ALJ’s conclusion is “not congruent with medical science and amount[s] to the

ALJ violating the prohibition against ‘Playing Doctor.’” [DE 19 at 13]. Plaintiff asserts

that the ALJ’s RFC determination should have included limitations for avoiding

migraine headache triggers, such as photophobia, and accounting for the frequency of

migraine headache triggers in jobs as “on task” factors.

       This Court has authority to review a disability decision by the Commissioner

pursuant to 42 U.S.C. § 405(g). However, this Court’s role in reviewing Social Security

cases is limited. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). The question on judicial

review is not whether the claimant is, in fact, disabled, but whether the ALJ used “the

correct legal standards and the decision [was] supported by substantial evidence.”

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013). Substantial evidence must be “more

than a scintilla but may be less than a preponderance.” Skinner v. Astrue, 478 F.3d 836,

841 (7th. Cir. 2007).

       Yet an ALJ’s decision cannot be affirmed if it lacks evidentiary support or an

inadequate discussion of the issues. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

At a minimum, an ALJ must articulate her analysis of the record to allow the reviewing

court to trace the path of her reasoning and to be assured the ALJ has considered the

important evidence in the record. Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002).


                                              5
  USDC IN/ND case 1:19-cv-00367-MGG document 23 filed 06/08/21 page 6 of 9


While the ALJ need not specifically address every piece of evidence in the record to

present the requisite “logical bridge” from the evidence to his conclusions, the ALJ must

at least provide a glimpse into the reasoning behind her analysis and the decision to

deny benefits. O’Connor-Spinner v. Astrue, 627 F.3d 614, 618 (7th Cir. 2010); see also

Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015)

       Here, despite Plaintiff’s arguments to the contrary, the ALJ supported her RFC

determination with substantial evidence and demonstrated that she considered the full

range of evidence relevant to Plaintiff’s migraines and headaches in crafting the RFC.

To start, the ALJ expressly considered the frequency of Plaintiff’s migraines despite her

adherence to prescribed treatment in the Step Three Listing analysis. The ALJ found:

       The evidence does not support a frequency of migraines occurring at least
       once a month for at least three consecutive months despite adherence to
       prescribed treatment (see 11.00C); nor migraines occurring at least once a
       week for at least three consecutive months despite adherence to
       prescribed treatment; nor generalized migraines occurring at least once
       every two months for at least four consecutive months despite adherence
       to prescribed treatment and a marked limitation in one of the following:
       1) Physical functioning (see 11.00G4a) or; 2) Understanding, remembering
       or applying information or; 3) Interacting with others or; 4) Concentrating,
       persisting or maintaining pace or; 5) Adapting or managing oneself. Nor
       does the record support migraines occurring at least once every two weeks
       for at least three consecutive months despite adherence to prescribed
       treatment and a marked limitation in one of the five aforementioned areas
       of functioning.

[Id. at 30–31].

       Then in her RFC analysis, the ALJ explicitly discussed Plaintiff’s headaches on

several occasions. First, the ALJ noted Plaintiff’s allegations of regular headaches, for

which she takes prescribed medication. [DE 14 at 35]. Second, the ALJ referenced the



                                             6
  USDC IN/ND case 1:19-cv-00367-MGG document 23 filed 06/08/21 page 7 of 9


events surrounding Plaintiff’s January 2015 emergency room visit and follow-up

neurological exams in February 2015 due to a migraine along with the supporting

medical records. [DE 14 at 37–38]. Among other things, those records describe Plaintiff’s

pain when she arrived at the emergency room as an eight on a ten-point scale, which

was reduced to a two after treatment with Imitrex. Additionally, the ALJ noted that

Plaintiff’s February 2015 MRI results were unremarkable and that “the voluminous

record” reflected “few complaints for headaches after this” such that “it does not

reasonably appear that headaches result in a greater level of severity and frequency

than that acknowledged herein by the undersigned within the assigned residual

functional capacity.” [Id. at 38].

       Third, the ALJ noted that Plaintiff’s “June 2017 complaints of back of the

head/neck pain addressed by way of an unremarkable cervical MRI.” [DE 14 at 38].

Fourth, the ALJ acknowledged Plaintiff’s subjective complaints of headaches, among

other symptoms, to her rheumatologist in 2017–2018. [DE 14 at 39]. Fifth, the ALJ

referred to Plaintiff’s “reasonably controlled headaches” in assessing the overall

evidence in the record. [Id.].

       After a thorough recitation of the record evidence and specific explanations of

how the record does not support Plaintiff’s subjective allegations, the ALJ

acknowledged that the combination of Plaintiff’s various symptoms, including those

arising from her migraines and non-severe headaches, could affect her ability to work.

Specifically, the ALJ stated that “the combination of symptoms related to . . . headaches

. . . more likely than not result[s] in a need to avoid concentrated exposure to


                                             7
  USDC IN/ND case 1:19-cv-00367-MGG document 23 filed 06/08/21 page 8 of 9


pulmonary irritants and environmental issues of heat, cold, wetness, and humidity.”

[Id. at 42]. Moreover, the ALJ recognized Plaintiff’s “overall conditions and potential

issues related to allegations of . . . headaches [by finding] it reasonable to preclude

working within close proximity to open and dangerous moving machinery and

unprotected heights.” [Id.]. Accordingly, those limitations were incorporated into

Plaintiff’s RFC.

       As shown above, the ALJ did not reach these conclusions in a vacuum. She

clearly considered the full range of objective medical evidence, medical opinion

evidence, Plaintiff’s daily activities, and Plaintiff’s subjective allegations in the record

provided by Plaintiff. Notably, that record included Plaintiff’s testimony at the

November 2018 hearing where the ALJ asked her directly why she believed she was

unable to work. In response, Plaintiff listed her arthritis, fibromyalgia, Raynaud’s, and

neuropathy as causing pain and stiffness in her joints with no mention of anything

related to migraines or headaches. [DE 14 at 64].

       Nevertheless, Plaintiff remains concerned that the ALJ did not adequately assess

the effects of her migraines and headaches on her ability to work. Her arguments are

perplexing given the ALJ’s thorough discussion of the record as a whole and her

rationale for her conclusions—evidentiary decisions this Court cannot disturb despite

Plaintiff’s desire for the Court to do so. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005). Moreover, Plaintiff’s arguments that the ALJ misinterpreted the lack of objective

medical evidence related to migraines incorrectly and that limitations for photophobia

and “off-task” behavior should have been incorporated into the RFC were rejected by


                                               8
     USDC IN/ND case 1:19-cv-00367-MGG document 23 filed 06/08/21 page 9 of 9


this Court in a very similar case. See Kernstein v. Berryhill, No. 1:18-cv-226-WCL, 2019

WL 1950413, at *4–5 (N.D. Ind. May 2, 2019). Thus, Plaintiff’s arguments here do not

overcome the fact that the ALJ presented a logical bridge between the evidence and her

decision thereby satisfying all applicable legal standards and supporting the RFC

determination, and all its accompanying limitations, with substantial evidence. See

Minnick, 775 F.3d at 935; O’Connor-Spinner, 627 F.3d at 618; Accordingly, the ALJ’s

decision is entitled to deference. See Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014)

(citing Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009)); Roddy, 705 F.3d at 636.

V.      CONCLUSION

        For the reasons stated above, the ALJ’s determination is supported by substantial

evidence and does not warrant remand. Accordingly, the Commissioner’s decision is

AFFIRMED. The Clerk is instructed to enter judgment in favor of the Commissioner.

        SO ORDERED this 8th day of June 2021.



                                                          s/Michael G. Gotsch, Sr.
                                                          Michael G. Gotsch, Sr.
                                                          United States Magistrate Judge




                                               9
